DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 6/10/2022.
Claims 1-16 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 
Applicant has filed the terminal disclaimer which overcomes the double patenting rejection set forth in the previous Office Action. Therefore the corresponding double patenting rejection has been withdrawn.
Applicant amended the claims by adding new limitations which have not been described in the original disclosure. These unsupported new limitations are rejected as new matter in this Office Action. 

Response to Arguments
Regarding the objections for the figures, Applicant argued in substance that there is no requirement for lead lines, and the drawings are only necessary to understand the subject matter to be patented and here the reference characters a placed proximal to the corresponding part and one skilled in the art understands the drawings based on the textual proximity.
Examiner fully considered but respectfully traverses Applicant’s argument. 
37 CFR 1.84(q) states “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed”. Therefore Applicant should follow the rules to amend the figures to make them correct. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/846,786, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-10 and 12-16 of this application.
The limitation “with a drone, inspecting plants or crops for a problem” in claim 1 has not been sufficiently disclosed in the prior application 62/846,786.
The limitation “using artificial intelligence to identify insects, weeds, and diseased plants and applying a treatment to the identified insects, weeds, and diseased plants” in claim 8 has not been sufficiently disclosed in the prior application 62/846,786.
The limitation “analyzing water spray pattern, a wind speed and weather parameters, and beamforming the water spray to reach edges of the spray pattern to water a predetermined area” in claim 12 has not been sufficiently disclosed in the prior application 62/846,786.
The limitation “applying a liquid microbial solution to help the plants absorb fertilizer” in claim 14 has not been sufficiently disclosed in the prior application 62/846,786.
The limitation “the processor analyzes one or more liquid spray patterns, a wind speed and weather parameters, and edges of the one or more spray patterns for a predetermined area” in claim 16 has not been sufficiently disclosed in the prior application 62/846,786.
Accordingly, claim 1, together with its dependent claims 1-10 and 12-15, and claims 8, 12, 14 and 16 are not entitled to the benefit of the prior application 62/846,786 filed on 5/13/2019. However, they are entitled to the benefit of the prior application 16/528,508 filed on 7/31/2019.

The disclosure of the prior-filed applications, Application No. 62/846,786 and Application 16/528,508, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 6-7 of this application.
The limitation “identifying the crops and collecting the crops with the drone” in claim 6 has not been sufficiently disclosed in the prior application 62/846,786 nor in the prior application 16/528,508.
Accordingly, claim 6, together with its dependent claim 7, are not entitled to the benefits of the prior applications 62/846,786 filed on 5/13/2019 nor the prior application 16/528,508 filed on 7/31/2019. For claims 6-7, the priority date is 11/3/2020.

Drawings
The drawing FIG. 2 is objected to as failing to comply with 37 CFR 1.84(q) because the lead line for reference character 10 is missing. 
The drawing FIG. 3A is objected to as failing to comply with 37 CFR 1.84(q) because the lead lines for reference characters 2000-2052 are missing. 
The drawing FIG. 3B is objected to as failing to comply with 37 CFR 1.84(q) because the lead lines for reference characters 2054-2068 are missing. 
Similarly, the drawings 3C, 3D, 3E, 3F, 3G and 3H are objected to as failing to comply with 37 CFR 1.84(q) because the lead lines for all the reference characters are missing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 should be amended as following to correct grammar errors and avoid ambiguities: “analyzing a spray pattern of a water spray, a wind speed and weather parameters, and beamforming the water spray to reach edges of the spray pattern to water a predetermined area”.
In claim 16, the phrase “control movement of the frame” should be amended to “control a movement of the frame”, to correct the grammar error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, Applicant added new limitations “generating a 3D drone path therefrom” and “with a drone following the 3D drone path”. These new limitations have introduced new matter which have not been described in the original disclosure. The original disclosure has not described to generate a 3D path for a drone to follow. Claims 2-10 and 13-15 depend on claim 1, and they are also rejected for the same reason since they have inherited the same deficiencies.
In claim 16, Applicant added new limitations “generate a 3D drone path”, “a drone including: a frame, valves attached to the frame to dispense a liquid to a field; cameras and position sensors to capture field data to form a model of the field ..” and “where in the drone follows the 3D drone path”. These new limitations have introduced new matter which have not been described in the original disclosure. The original disclosure has not described to generate a 3D path for a drone to follow, and has not described a drone including a frame, valves, cameras and sensors.
To overcome the rejections, the added new matter should be deleted from the claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites a limitation “identifying crops and collecting crops with the drone” which introduces ambiguities. It is unclear if the recited “crops” refer to the “crops” introduced beforehand, or refer to new crops. For continuing examination purpose, the limitations have been construed as " identifying the crops and collecting the crops with the drone”. Claim 7 depends on claim 6 and has inherited the same deficiency, therefore claim 7 is also rejected.
Claim 10 recites a limitation “to detect the plants, crops” which introduces ambiguities. It is unclear if the recited “crops” refer to the “crops” introduced beforehand, or refer to new crops. For continuing examination purpose, the limitations have been construed as "to detect the plants, the crops”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larue (US 2018/0348714 A1, prior art of record, hereinafter as “Larue”) in view of ANSARI (US 2017/0269599 A1, prior art of record, hereinafter as “ANSARI”). 
Regarding claim 11, Larue teaches:
a frame (frame comprising spans 310 in FIG. 3),
cameras (optical sensors 314, 318 in FIG. 3) and position sensors (GPS receiver 320 in FIG. 3) attached to the frame (as shown n FIG. 3, optical sensors 314, 318 and GPS receiver 320 are attached to the frame 310) to capture field data including detecting insects, leaves or crops in a field ([0026-0027]: “representative indirect crop sensors 314, 318 are shown which may collect a range of data (as discussed below) including soil moisture levels”; “Additionally, the sensors 314, 318 may further include optics to allow for the detection of crop type, stage of grown, health, presence of disease, rate of growth and the like”), and
a processor (processor 140 in FIG. 2) to control a movement of the frame to move around the field for dispensing a liquid (FIG.s 1-3, and [0023-0029]: processor 140 in control device 138 controls the movement of the frame 310 around the field for irrigation), wherein from the field data captured, the processor analyzes a liquid pattern, a wind speed and weather parameters ([0036]: “Further,  measured sensor data may include data from the irrigation machine control/monitoring systems including: GPS position; pivot/linear systems data; pressure from along the pipeline; status of sprinklers; flow rate (GPM/LPS); valve position; on/off times; pattern dimensions/diameter; voltage; error messages; percent timer setting; direction, forward or reverse; fertigation/chemigation status; water chemistry information; and other operational information”; [0038]: “remote data may include climate data from climate stations sufficient to compute or estimate evapotranspiration such as temperature, relative humidity, precipitation, wind speed, solar radiation, rain, weather data and projected conditions”. All these teach the processor receives the measured field data and analyzes a pattern of irrigation liquid, a wind speed and weather parameters), and determines control option of an irrigation system based on a current state of the irrigation system and environmental factors (FIG. 4A and [0049]: “ the predictive model 450 preferably receives current sensor data input 454 (step 434 in FIG. 4) and outputs model output/evaluation data 456 (step 436 in FIG. 4) which is provided to a processing module 458 to create system inputs and changes based on the model output 456”. As shown in FIG. 4A, the control option is provided to module 458 based on the predictive model 450 and current sensor data input 454. As recited in [0036-0042], the current sensor data input comprises a current state of the irrigation system and the environment factors of the irrigation system. Also as shown in FIG. 6 and recited in [0051-0052], the control actions are generated and sent to blocks 620 and 622 to control the irrigation system. Since “Where desired ,each modeled output may be …sent for grower acceptance/input in preparation for execution”, therefore the output is a control option which an operator can choose to accept), the processor controlling the movement of the frame in the field for irrigation (FIG.s 1-3, and [0023-0029]: processor 140 in control device 138 controls the movement of the frame 310 around the field for irrigation).
Larue teaches all the limitations except determining control options of the irrigation system based on a current state of the irrigation system and environmental factors. Larue teaches determining a control option but does not explicitly teach determining control options.
However, ANSARI teaches in an analogous art: 
determining system control options based on the model, a current state of the system and the environment of the system ([0002]: “generating a multidimensional model of an environment of a vehicle; determining a hand control gesture based on at least the multi-dimensional model; determining vehicle control options based on the model, a current state of the vehicle and the environment of the vehicle; and controlling the vehicle in response”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larue based on the teaching of ANSARI, to make the method to comprise determining control options of the irrigation system based on a current state of the irrigation system and environmental factors. One of ordinary skill in the art would have been motivated to do this modification since control options provide more selection choices for a user.

Allowable Subject Matter
Applicant has rewritten claim 12 in independent form. Claim 12 would be allowable if further amended to overcome the objection for grammatical error set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115


/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115